Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 7/31/2019.
Claims 1-10, 12-23 are rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

				Claims Objected 
Claims 11 and 24 are objected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 12-17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2019/0311098 to Baldwin et al. (hereinafter known as "Baldwin”) and U.S. Patent 9,898,649 to Wang et al. (hereinafter known as "Wang”).

As per claim 1 Baldwin teaches, a method for training a user terminal, the method comprising: 
authenticating a user input using an authentication model of the user terminal (Baldwin Fig 8D – element 834 and 836, para 90-91 teaches user identity input for user authentication model at device); 
generating a gradient to train the authentication model from the user input, in response to a success in the authentication (Baldwin Fig 8D – element 836 and 838, para 100-103 and 108-110, 112 generating vector based on linear layer of activation function for identifying users with training module for verification of user identity. Examiner interprets vector generation as similar function of gradient generation and other functions. Further examiner notes that training of gradient / vector for user identificiation based on biometrics of user is known function with neural network, feature extraction and rectified linear unit in art of security); 
accumulating the generated gradient in positive gradients (Baldwin Fig 7 para 81-83 teaches DNN based models for GAIT biometric verification based generated valid vectors where valid vector(s) are interpreted as positive gradients by examiner).  
Baldwin does not teach however in the same field of endeavor Wang teaches, 
training the authentication model based on the positive gradients (Wang Fig 1 elements s105 and Fig 8 element 50, col 7 lines 30 – 45 teaches where step 105 teaches training the positive samples of multiple face training images to obtain training results ). 
Baldwin teaches authentication module with generation of gradient for user authentication (Fig 8A-D). Baldwin does not teach however Wang teaches training the authentication model based on positive gradients (Wang Fig 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Baldwin of user authentication with gradient generation with the invention of Wang of training the authentication module with positive gradients.  The motivation for doing so would be enhance the authentication model with additionally data input parameters and gradients and enhance the security of system with multi-dimensional features of user bio-metrics which will increase the authentication solution in the system (Wang col 1 lines 35-45). 

As per claim 2 combination of Baldwin – Wang teaches, the method of claim 1, wherein the generating comprises generating gradients for layers of the authentication model, and the positive gradients comprise positive gradients corresponding to the layers (Baldwin para 102-104 teaches training user biometric credentials vector with deep neural network and ReLU rectified linear unit with activated layer(s) which covers claimed limitation of layers of authentication model). 
As per claim 3 combination of Baldwin – Wang teaches, the method of claim 2, wherein the accumulating comprises accumulating the generated gradients in gradient containers corresponding to the respective layers (Baldwin para 102-104 teaches vectors based on respective layers such as movement data, image data, behavior pattern verification etc). 
As per claim 8 combination of Baldwin – Wang teaches, the method of claim 1, further comprising: 
obtaining first user inputs corresponding to first features pre-enrolled by the authentication model (Baldwin para 69, 72 and 104 teaches user enrollment with user verification data); 
extracting second features from the first user inputs using the authentication model, in response to the training being completed (Baldwin para 69, 72 and 102-104 teaches user enrollment with user verification data and training based on generated vector of user credentials); and 
updating the first features with the extracted second features (Baldwin para 69 and 72). 
As per claim 9 combination of Baldwin – Wang teaches,  method of claim 1, wherein authentication is performed using a remaining portion excluding a portion of layers of the authentication model, and the generated gradient and the positive gradients correspond to the remaining portion (Baldwin Fig 8B para 30, 98 teaches trained DNN with enrollment module with verification of keystroke data to confirm verification determinate vectors to perform client verification).  
As per claim 10 combination of Baldwin – Wang teaches, method of claim 9, wherein the remaining portion comprises at least one layer having an update level of the training being lower than a threshold (Baldwin para 92 exponential distribution, normalizing data, and measuring exceeding threshold amount for verification parameters).
As per claim 12 combination of Baldwin – Wang teaches, method of claim 1, wherein the generating comprises: extracting a feature from the user input using the authentication model implemented as a neural network (Baldwin para 49 teaches deep neural network to obtain verification determinate vectors for user verification); 
generating a loss of the authentication model based on the extracted feature and a pre-enrolled feature; and generating a gradient based on the generated loss (Baldwin para 28 teaches entropy loss function). 
As per claim 13 combination of Baldwin – Wang teaches,  method of claim 1, wherein the user input comprises any one or any combination of a facial image, a (Baldwin para 3 teaches facial and voice recognition). 
Claim 14,
Claim 14 is rejected in accordance with claim 1.

As per claim 15 Baldwin teaches, an authentication method of a user terminal, the authentication method comprising: 
obtaining an input to be authenticated (Baldwin Fig 8D – element 834 and 836, para 90-91 teaches user identity input for user authentication model at device); extracting a feature from the input using an authentication model of the user terminal (Baldwin para 24-25 teaches verification of user identity based on input that accepts user sensor information); 
performing an authentication with respect to the input based on the feature and a pre-enrolled feature (Baldwin para 30 teaches user verification based user identity enrolled signature including user information features); 
generating a gradient to train the authentication model from the input and accumulating the generated gradient in positive gradients, in response to a success in the authentication (Baldwin Fig 8D – element 836 and 838, para 100-103 and 108-110, 112 generating vector based on linear layer of activation function for identifying users with training module for verification of user identity. Examiner interprets vector generation as similar function of gradient generation and other functions. Further examiner notes that training of gradient / vector for user identification based on biometrics of user is known function with neural network, feature extraction and rectified linear unit in art of security); and 
Baldwin does not teach however in the same field of endeavor Wang teaches, 
performing an authentication with respect to a second user input (Wang Fig 1 elements s105 and Fig 8 element 50, col 7 lines 30 – 45 teaches where step 105 teaches training the positive samples of multiple face training images to obtain training results ). 
Baldwin teaches authentication module with generation of gradient for user authentication (Fig 8A-D). Baldwin does not teach however Wang teaches performing an authentication with respect to a second user input (Wang Fig 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Baldwin of user authentication with gradient generation with the invention of Wang of performing an authentication with respect to a second user input.  The motivation for doing so would be enhance the authentication model with additionally data input parameters and gradients and enhance the security of system with multi-dimensional features of user bio-metrics which will increase the authentication solution in the system (Wang col 1 lines 35-45). 

Claim 16,
Claim 16 is rejected in accordance with claim 1.

Claim 17,
Claim 17 is rejected in accordance with claim 2.

Claim 21,
Claim 2 is rejected in accordance with claim 11.

Claim 22,
Claim 22 is rejected in accordance with claim 1.

As per claim 23 combination of Baldwin – Wang teaches,  apparatus of claim 22, wherein the processor is further configured to determine the success of the authentication based on a comparison of the difference to a threshold (Baldwin para 41). 
Claims 4-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2019/0311098 to Baldwin et al. (hereinafter known as "Baldwin”) and U.S. Patent 9,898,649 to Wang et al. (hereinafter known as "Wang”) and further in view of U.S. Publication 2020/0402057 to Das et al. (hereinafter known as "Das”).

As per claim 4 combination of Baldwin – Wang teaches, the method of claim 1, wherein the training further comprises: 
generating gradients to train the authentication model from negative inputs; accumulating the gradients from negative inputs in the negative gradients (Das Para 133); and 
(Das Para 122-123).  
Baldwin-Wang teaches authentication module with generation of gradient for user authentication (Fig 8A-D). Baldwin-Wang does not teach however Das teaches training the authentication model based on the positive gradients and the negative gradients (Das para 122-123). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Baldwin-Wang of user authentication with gradient generation with the invention of Das of training the authentication module with negative gradients.  The motivation for doing so would be enhance the authentication model with increased amount of user data and accurately predict user behavior with user based role and identifier parameter(s) (Das para 3). 

As per claim 5 combination of Baldwin – Wang – Das teaches, the method of claim 4, wherein the accumulating of the negative gradients comprises: 
generating negative gradients for layers of the authentication model; and accumulating the generated negative gradients in gradient containers corresponding to the respective layers (Wang Fig 1 element s104 col 7 lines 15 – 35 teaches collection of negative sample of training images and storing in specific memory cluster which covers claimed limitation).
As per claim 6 combination of Baldwin – Wang – Das teaches, the method of claim 4, wherein the authentication model is trained to perform an authentication, wherein the training comprises optimizing parameters for layers of the authentication model based on the positive gradients and the negative gradients.
As per claim 7 combination of Baldwin – Wang – Das teaches,method of claim 4, wherein the accumulating of the negative gradients comprises generating negative inputs from noise using a generative adversarial network (GAN) (Baldwin para 72-73). 
Claim 18,
Claim 18 is rejected in accordance with claim 4.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Sharifi et al US Patent 10,078,803 
Wang et al US Publication 2017/0039418
Brennan et al US Publication 2018/0075368
Kasahara et al US Publication 2020/0170553
Andalo et al US Publication 2019/0278894 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431